        Case: 1:20-cv-00452-SO Doc #: 17 Filed: 08/06/20 1 of 3. PageID #: 68



                                     UNITED STATES DIRSTRIC COURT
                                               FOR THE
                                      NORTHERN DISTRICT OF OHIO

SHEPP ELECTRIC COMPANY, INC                      )
                                                 )
                        Plaintiff,               )
                                                 )           CIVIL ACTION NO: 1:20-CV-00452-SO
-vs-                                             )
                                                 )
RUSTY BOYER, et al                               )
                        Defendant.               )


                  MOTION FOR PROTECTIVE ORDER TO QUASH OR LIMIT SUBPOENA

        Now comes John Mattingly, by and through counsel, and moves that the Subpoena issued by

Plaintiff to him be quashed or limited pursuant to Rule 26(C) Federal Rules of Civil Procedure for the

reasons set forth herein.

                                                     FACTS

        Plaintiff is a business operation known as Shepp Electric Company Inc. a general electric

contractor that is a franchisee/licensee of Generac Holdings Inc. for the sale and installation of

home/business backup generators. Defendant Rusty Boyer is a member of Generator One LLC FKA Your

Generator Connection LLC which is engaged in the exact same business as Plaintiff.

        Plaintiff and Generator One LLC are direct competitors in the same general geographic area.

        John Mattingly is the owner of Mattingly Brothers Inc., a general electrical contractor for

residential and commercial businesses. He is also a member of Generator One LLC. Mattingly Brothers

Inc. does the electrical work for Generator One LLC installations of generators in homes and businesses.

                                                  ISSUES

        The gist of Plaintiff’s complaint is that Mr. Boyer was cyber-squatting on domain names and

tying up the internet use of “Shepp Electric” and various permutations thereof. Plaintiff also alleges that

Defendant Rusty Boyer redirected customers from Shepp’s website to his own.
        Case: 1:20-cv-00452-SO Doc #: 17 Filed: 08/06/20 2 of 3. PageID #: 69



                                              THE SUBPOENA

         On or about 6-26-20 Plaintiff issued a subpoena to John Mattingly, a copy of which is attached

hereto, that goes on for half a page to define “document” as every conceivable electronic book, record,

or scrap of paper that exists.

         The subpoena then goes on to demand documents from Mr. Mattingly for ten(10) years for

patently absurd categories. For instance, the subpoena demands every “document” between Mr.

Mattingly(and presumably Mattingly Brothers Inc. and Generator One, LLC) and their franchisor/licensor

Generac. This would require producing every invoice, circular, letter, and other documents between a

franchisor/licensor to and from the franchisee/licensee. This would involve literally thousands of

documents and the labor of an employee to gather same for several weeks. Additionally, as a direct

competitor of Generator One LLC, Plaintiff is seeking proprietary information from Generator One LLC

which is unreasonable. Also, this would require disclosure of the names and addresses of every

generator unit installed by Generator One LLC. In addition to installation of the generators, Generator

One LLC makes significant sums of money every year servicing the units on an annual basis. Disclosing

the customer list would enable Plaintiff to poach Generator One LLC’s accounts, resulting in untold

financial loss.

         The subpoena specifically asks to identify the date, location and description of every generator

installed in the last ten (10) years.

         In an attempt to resolve this problem there were emails sent to Plaintiff’s counsel on 7-10-20

and 7-24-20 trying to pare down the scope if the request and at least two telephone conferences

regarding the same. The only modification Plaintiff was willing to make was to limit the scope to seven

(7) years as Generator One LLC, fka Your Generator Connection LLC was not in existence ten (10) years

ago and Mr. Mattingly has only known Mr. Boyer for seven (7) years. Otherwise, no agreement was

reached to reduce the scope of the inquiry.
        Case: 1:20-cv-00452-SO Doc #: 17 Filed: 08/06/20 3 of 3. PageID #: 70



        For these reasons, John Mattingly moves that the subpoena be quashed or limited in scope to

some reasonable set of topics and a response that does not disclose proprietary secrets or customer

lists of Generator One LLC. Additionally, if documents are required to be produced, John Mattingly will

require at least forty-five (45) days to gather same


                                                                Respectfully Submitted,



                                                                /s/ Scott R Stefl_______________
                                                                SCOTT R. STEFL #0027129
                                                                SCOTT R STEFL CO
                                                                1970 Hubbard Rd
                                                                Madison OH 44057
                                                                440-257-8335 phone
                                                                440-257-1077 fax
                                                                attystefl@gmail.com.
                                                                Attorney for John Mattingly




                                         CERTIFICATE OF SERVICE

         A copy of the forgoing was sent electronically to Steward D. Roll via sdroll@climacolaw.com
this 5TH day of August 2020



                                                                /s/ Scott R Stefl___________________
                                                                SCOTT R STEFL
